NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0096-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

HARRY C. MASON,

     Defendant-Appellant.
_______________________________

              Submitted October 18, 2017 – Decided November 1, 2017

              Before Judges Alvarez and Currier.

              On appeal from the Superior Court of New
              Jersey, Law Division, Burlington County,
              Municipal Appeal No. 7-16.

              Mark J. Molz, attorney for appellant.

              Scott A. Coffina, Burlington County Prosecutor,
              attorney    for   respondent   (Nicole   Handy,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Harry C. Mason appeals from the Law Division's

order entered after a de novo trial on the record.                        The Law

Division judge found him guilty of simple assault, in violation
of N.J.S.A. 2C:12-1(a).     After reviewing the record in light of

the contentions advanced on appeal and the applicable law, we

affirm.

       Teresa McWilliams was at the hospital picking up her daughter,

Danielle McWilliams, and Danielle's1 newborn baby.     Teresa's son,

Mark McWilliams, was with her.     Defendant Harry Mason, father of

the newborn, also arrived at the hospital in the expectation that

he was bringing Danielle and the baby home with him.       When Mark

and defendant got into a fight in the valet parking area, Teresa

hit defendant in the back in an attempt to pull defendant off

Mark.     Defendant turned around and struck Teresa in the face,

knocking her unconscious with the blow.

       Defendant was charged with two counts of simple assault, in

violation of N.J.S.A. 2C:12-1(a), against Teresa and Mark.      After

a trial in municipal court, the judge found defendant not guilty

of the simple assault against Mark, but guilty of the charged

assault against Teresa.     The judge stated that he had no doubts

as to the credibility of Teresa, who testified that she saw her

son getting beat up and she was trying to pull defendant off of

him.    He continued, "I don't believe for one minute [defendant]

didn't know it was [Teresa]."    The judge also rejected defendant's


1
  We use first names for clarity and the ease of the reader. We
mean no disrespect.

                                  2                           A-0096-16T4
argument of self-defense, finding that "[d]efendant turned around,

saw who it was, and hit her in the face, knocking her out."

     Defendant appealed to the Law Division, and on August 4,

2016, Judge Thomas P. Kelly conducted a de novo trial on the record

and issued an oral decision.     The judge noted the credibility

findings made by the municipal court judge and gave them the

required deference.   See State v. Robertson, 228 N.J. 138 (2017);

State v. Locurto, 157 N.J. 463 (1999); State v. Johnson, 42 N.J.
146 (1964).   In his review of the record, Judge Kelly found it was

evident that defendant intended to strike Teresa.     He did not find

sufficient evidence to support self-defense.    Defendant's appeal

was denied.

     In this appeal, defendant reiterates the arguments made to

the Law Division, contending that:

          POINT I: THERE IS NO SPECIFIC FINDING AS TO
          THE CREDIBILITY OF MARK MCWILLIAM[S] AND
          THEREFORE ON TRIAL DE NOVO, THE COURT SHOULD
          NOT HAVE ACCEPTED CREDIBILITY PARTICULARLY
          BASED ON THE ADMISSION OF FALSE TESTIMONY.

          POINT II: HARRY C. MASON      ESTABLISHED    THE
          ELEMENTS OF SELF DEFENSE.

          POINT III: STATE FAILED TO PROVE INTENT TO
          ASSAULT TERESA MCWILLIAMS.

     Our scope of review is limited to whether the conclusions of

the Law Division judge "could reasonably have been reached on

sufficient credible evidence present in the record."         Johnson,

                                 3                            A-0096-16T4
supra, 42 N.J. at 162.        We do "not undertake to alter concurrent

findings of facts and credibility determinations made by two lower

courts absent a very obvious and exceptional showing of error."

Robertson, supra, 228 N.J. at 148 (quoting Locurto, supra, 157

N.J. at 474).

       Appellate    courts    give    substantial          deference   to    a     trial

judge's findings of fact.          Cesare v. Cesare, 154 N.J. 394, 411-12

(1998) (citing Rova Farms Resort, Inc. v. Investors Ins. Co., 65
N.J. 474, 484 (1974)).            These findings should only be disturbed

when   there   is   no    doubt    that   they      are    inconsistent     with      the

relevant, credible evidence presented below, such that a manifest

denial of justice would result from their preservation.                          Id. at

412.    We owe no deference to the trial judge's legal conclusions.

Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).

       Judge Kelly properly conducted a de novo trial by reviewing

the    transcript   and    considering        the     written     briefs    and      oral

arguments of counsel.        In giving due regard to the municipal court

judge's    credibility       findings,        Judge       Kelly   found     beyond       a

reasonable doubt that defendant was guilty of the assault on

Teresa.    He determined that defendant had enough time to look at

Teresa and decide whether to strike her.                  The judge stated: "It's



                                          4                                      A-0096-16T4
not even an issue[,] . . . [defendant] chose to hit her," which

is "an assault by all definitions."

    We discern no basis to disturb the trial judge's decision.

He thoroughly reviewed the facts and we are satisfied there is

sufficient credible evidence in the record to substantiate his

findings.    We conclude that defendant's remaining arguments are

without    sufficient   merit    to   warrant    discussion   in     a   written

opinion,    R.   2:11-3(e)(2),    and       affirm   substantially       for   the

thoughtful reasons expressed by Judge Kelly.

    Affirmed.




                                        5                                 A-0096-16T4